{¶ 16} While I concur with the majority's disposition of appellants' assignments of error, I disagree with the majority's assertion that "where, as here, a party seeks damages from the state or its agents, the Court of Claims is the proper forum."
  {¶ 17} R.C. 2743.02 states as follows: "(F) A civil action against an officer or employee, as defined in section 109.36 of the Revised Code, that alleges that the officer's or employee's conduct was manifestly outside the scope of the officer's or employee's employment or official responsibilities, or that the officer or employee acted with malicious purpose, in bad faith, or in a wanton or reckless manner shall first be filed against the state in the court of claims, which has exclusive, original jurisdiction to determine, initially, whether the officer or employee is entitled to personal immunity under section 9.86 of the Revised Code and whether the courts of common pleas have jurisdiction over the civil action." Thus, while an action initially is commenced in the Court of Claims, the Court of Claims may determine, after reviewing the same, that the court of common pleas has jurisdiction over the matter. Thus ultimately, the Court of Claims may or may not be the proper forum for an action, such as appellants', that seeks damages from the state or its agents. *Page 324